—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered December 7, 1994, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the court erred by refusing to instruct the jury on the defense of justification pursuant to Penal Law §§35.15 and 35.20. The evidence adduced at trial, when viewed in a light most favorable to the defense (see, People v Padgett, 60 NY2d 142; People v Watts, 57 NY2d 299), did not support the defendant’s claim that he shot the victim while the latter was committing or attempting to commit a burglary (see, Penal Law § 35.20; People v Bertone, 213 AD2d 417; see also, People v Goetz, 68 NY2d 96).
The defendant was not denied the effective assistance of counsel (see, People v Hobot, 84 NY2d 1021, 1022).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (People v Tate, 200 AD2d 602, 603; People v Miller, 39 NY2d 543). Mangano, P. J., Santucci, Joy and Lerner, JJ., concur.